Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 02/14/2022. By this amendment,
Claims 1-20, 22, 32, 38 have been canceled.
Claims 21, 23, 26-28, 31-32, 37, and 39 have been amended.
Claims 21, 23-31, 33-37, and 39-40 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,691,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Number of claims allowed: 17.
Allowed claims: 21, 23-31, 33-37, and 39-40.
The following is an Examiner’s statement of reasons for allowance: The prior art of 

	The closest art of record, Svendsen (US 2014/0101380), disclosing a memory controller and a memory array communicatively coupled to the memory controller. The memory controller having a scheduler to schedule order, timing, and processing of requests to the memory array. However, Svendsen fails to discloses a logic that is rotating between issuing requests in different queues based on a modified timing scheme. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137